Citation Nr: 0825457	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-31 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus, claimed as due to 
herbicide exposure, has been received.  

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus or as 
due to herbicide exposure.  

3.  Entitlement to service connection for decreased penis 
size, claimed as secondary to diabetes mellitus or as due to 
herbicide exposure.  

4.  Whether new and material evidence to reopen a claim for 
service connection for tinea cruris/corporis (claimed as skin 
rash), has been received.  

5.  Whether new and material evidence to reopen a claim for 
service connection for arthritis, right knee, has been 
received.  

6.  Whether new and material evidence to reopen a claim for 
service connection for arthritis, left knee, has been 
received.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to October 
1979.   

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO declined to 
reopen the veteran's claims for service connection for post-
traumatic stress disorder (PTSD), diabetes mellitus, tinea 
cruris/corporis (claimed as skin rash), arthritis, right 
knee, arthritis, left knee, and a low back disorder, and 
denied the veteran's claims for service connection for 
erectile dysfunction and decreased penis size.  In April 
2006, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) regarding the claims for service 
connection for erectile dysfunction and decreased penis size, 
and the request to reopen the claim for service connection 
for diabetes mellitus, was issued in September 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2006.  An SOC 
regarding the requests to reopen claims for service 
connection for PTSD and a low back disorder was issued in 
December 2007.  The veteran did not file a substantive appeal 
regarding those issues.  

In April 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record. 

Regarding the request to reopen the claim for service 
connection for diabetes mellitus, the Board has considered 
the recent decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 
F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
the veteran was previously denied service connection for 
diabetes mellitus on the basis that there was no medical 
evidence linking his diabetes mellitus to disease or injury 
incurred or aggravated in service.  As there was a diagnosis 
of diabetes mellitus at the time of the previous final 
decision, the diagnoses of diabetes mellitus since that 
denial cannot constitute a different diagnosed disease or 
injury. 

The Board also has considered the fact that the previous 
decision denied service connection for diabetes mellitus as 
not incurred or aggravated during service.  In his July 2005 
request to reopen the claim for service connection for 
diabetes mellitus, the veteran specifically asserted that his 
diabetes mellitus is related to in-service herbicide 
exposure.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  The Board finds, therefore, that the 
veteran's current claim for service connection for diabetes 
mellitus is not a "new" claim, and that new and material 
evidence is required in order for the Board to consider the 
substantive merits of the claim for service connection, 
regardless of the veteran's current theory regarding a nexus 
to service.   
 
Regarding the claims for service connection for erectile 
dysfunction and decreased penis size, the Board notes that 
the veteran has consistently asserted that these conditions 
are secondary to diabetes mellitus, or are due to herbicide 
exposure.  As such, the Board has characterized these issues 
as reflected on the title page.  

The Board's decision declining to reopen the claim for 
service connection for diabetes mellitus, and denying service 
connection for erectile dysfunction and for decreased penis 
size is set forth below.  The remaining three claims 
identified on the title page-for which the veteran has 
completed the first of two actions required to place these 
matters in appellate status-are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.  

As a final preliminary matter, the Board notes that, in 
September 2007, the veteran indicated that he would like to 
appeal his claim for arthritis of the neck and shoulder.  The 
Board further notes that, in a July 2004 rating decision, the 
RO declined to reopen the veteran's claim for service 
connection for arthritis in the neck.  It does not appear 
that the September 2007 claim for service connection for 
arthritis in the shoulder, or the request to reopen the claim 
for service connection for arthritis in the neck, have yet 
been addressed by the RO.  As such, these matters are not 
properly before the Board, and are thus referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In May 2001, the Board denied the veteran's claim for 
service connection for diabetes mellitus.  

3.  No new evidence associated with the claims file since the 
May 2001 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus, or raises a 
reasonable possibility of substantiating that claim.  

4.  As service connection for diabetes mellitus, or herbicide 
exposure, has not been established, there is no legal basis 
for a grant of service connection for erectile dysfunction as 
secondary to diabetes mellitus or as due to herbicide 
exposure.  

5.  As service connection for diabetes mellitus, or herbicide 
exposure, has not been established, there is no legal basis 
for a grant of service connection for decreased penis size as 
secondary to diabetes mellitus or as due to herbicide 
exposure.  


CONCLUSIONS OF LAW

1.  The May 2001 Board decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).  

2.  As evidence received since the Board's May 2001 denial of 
service connection is not new and material, the criteria for 
reopening the claim for service connection for diabetes 
mellitus are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The claim for service connection for erectile 
dysfunction, as secondary to diabetes mellitus or as due to 
herbicide exposure, is without legal merit.  38 C.F.R. 
§ 3.310 (2007).  

4.  The claim for service connection for decreased penis 
size, as secondary to diabetes mellitus or as due to 
herbicide exposure, is without legal merit.  38 C.F.R. 
§ 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

First addressing the service connection claims, the Board 
notes that the RO afforded the veteran an opportunity  to 
provide information and evidence pertinent to these claims, 
and included the text of 38 C.F.R. § 3.310, the legal 
authority governing claims for secondary service connection, 
in the September 2006 SOC.  Further, it appears that all 
evidence pertinent to these claims is of record.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the veteran in connection with 
these claims.  As will be explained below, the claims for 
service connection for erectile dysfunction and decreased 
penis size lack legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable.  See 
Mason v.  Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim to reopen, the Board notes that, in this 
appeal, in a January 2006 pre-rating letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his request to reopen the 
claim for service connection for diabetes mellitus, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  

The January 2006 letter also informed the veteran that his 
claim for service connection for diabetes mellitus had been 
previously denied and that new and material evidence would be 
required to reopen the claim.  The Board notes that the 
letter mistakenly identified the previous final denial as an 
August 1995 RO rating decision, while, the actual previous 
final denial of the claim was the May 2001 Board decision.  
However, in light of the fact that the May 2001 Board 
decision arose from the August 1995 rating decision, and the 
reason for the prior final denial in the May 2001 Board 
decision was that there was no evidence linking diabetes 
mellitus with any disease or injury incurred or aggravated in 
service, the notice defect of misidentifying the final prior 
denial constitutes harmless error in this case.  

Further, the January 2006 letter explained what constitutes 
new and material evidence, and informed the veteran of the 
type of evidence needed to establish each element of the 
underlying claim for service connection.  The letter 
specifically stated that the claim for diabetes mellitus was 
previously denied because the condition was not caused by 
military service.  Therefore, the veteran was advised to 
submit evidence relating to this fact.  The March 2006 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the January 2006 letter.  Hence, the 
January 2006 letter meets the content of notice and timing of 
notice requirements.

The Board notes that a March 2007 post-rating letter-
specific to claims for service connection for PTSD, 
headaches, hearing loss, and back injury-provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The Board notes that the veteran has 
not been provided with notice regarding disability ratings 
and effective dates specifically regarding his request to 
reopen the claim for service connection for diabetes 
mellitus.  However, because the Board's decision herein 
denies the request to reopen the claim for service connection 
for diabetes mellitus, no disability rating or effective date 
is being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims decided herein.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
and post-service VA and private medical records.  Also of 
record and considered in connection with the claim is a 
transcript of the April 2008 Board hearing, as well as 
various statements provided by the veteran, and by his 
representative, on his behalf.

The Board also finds that no further RO action is needed to 
satisfy the duty to assist the veteran in connection with 
these claims.  In this regards, it appears that some records 
of VA treatment may have not been associated with the claims 
file, as a January 2004 urology clinic note from the Dorn VA 
Medical Center (VAMC) indicates that the veteran was being 
seen for follow-up after completing a complete genitourinary 
workup for his chronic low-grade microhematuria, and 
instructs that the reader see detailed notes of September 
2003 for the veteran's full pathological, medical, and 
surgical history, and medications and allergies, which the 
physician added, remained unchanged.  

While records of VA treatment from May 1995 to June 2003, and 
January 2004 to September 2007 have been associated with the 
claims file, this record of VA treatment from September 2003 
has not been associated with the claims file.  However, as 
will be discussed below, the request to reopen is being 
denied because there is no evidence of in-service herbicide 
exposure and no medical evidence of a nexus between diabetes 
mellitus and military service, and, therefore, the claims for 
service connection for erectile dysfunction and decreased 
penis size lack legal merit.  The veteran has consistently 
asserted that his diabetes mellitus is related to herbicide 
exposure in service.  As the September 2003 record of 
treatment cannot provide evidence of in-service herbicide 
exposure, and the January 2004 record of VA treatment 
indicates that this record is a genitourinary workup, and, as 
such, would not include an etiological opinion on diabetes 
mellitus, a remand to obtain records that would not change 
the disposition of any decided claim would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the request to reopen the claim 
for service connection for diabetes mellitus, at this 
juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Request to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's claim for service connection for diabetes 
mellitus was previously considered and denied.  The RO 
initially denied the claim in an August 1995 rating decision.  
The veteran perfected an appeal of this denial, and, as 
indicated above, in a May 2001 decision, the Board denied 
service connection for diabetes mellitus.  

The evidence of record at the time of the May 2001 Board 
decision included service medical records which are negative 
for findings of or treatment for diabetes mellitus.  In fact, 
the report of the veteran's September 1979 separation 
examination includes the examiner's notation that his 
urinalysis was negative for sugar.    

Also considered in the May 2001 decision were records of VA 
treatment from May 1995 to September 1997 which reflect 
findings of and treatment for diabetes mellitus.  The veteran 
received treatment for back and knee pain in May 1995.  Labs 
ordered on that date revealed glucose of 245, and urinalysis 
2+ glucose.  The veteran was thereafter referred for diabetes 
teaching.  Treatment in June 1995 included an assessment of 
noninsulin-dependent diabetes mellitus, borderline, weight 
related.  None of these records of treatment include a 
medical opinion linking the veteran's diabetes mellitus to 
service.  

The veteran testified during a hearing before a Hearing 
Officer at the RO (RO hearing) in January 1997.  He reported 
that he was found to be borderline diabetic in service.  

The veteran was afforded a VA examination to evaluate his 
claimed diabetes mellitus in August 1999.  The examiner noted 
that the veteran had been diagnosed with diabetes mellitus 
eight years earlier.  The veteran reported that he was 
currently on no medications for diabetes, and saw his 
diabetic care provider every four to six months.  The 
diagnoses included diabetes mellitus, diet controlled.  

The veteran testified during a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing) in February 2001.  The 
veteran reiterated that he was first told he had diabetes in 
service, when he was informed he was borderline diabetic.  He 
reported that, following service, he first received treatment 
in the 1980s or early 1990s, at which time he was given 
medication.  He added that he used herbicides in service to 
kill grass.  

In May 2001, the Board denied the claim for service 
connection on the basis that there was no diagnosis of 
diabetes mellitus in service, no evidence from a physician or 
trained medical professional showing diabetes in the year 
after separation from service, and no evidence from a doctor 
or other medical professional linking diabetes found many 
years after service, with any disease or injury, incurred or 
aggravated, in service.  As the veteran did not appeal or 
seek reconsideration of the Board decision, and no other 
exception to finality applies, that decision is final as to 
the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied, if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran sought to reopen his previously denied claim in 
July 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the May 
2001 Board decision, denying service connection for diabetes 
mellitus.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence associated with the claims file since May 2001 
includes records of VA treatment from January to June 2003, 
and from January 2004 to September 2007, which reflect 
diagnoses of and treatment for diabetes mellitus, however, 
none of these records include an opinion regarding etiology 
of that condition.  

In connection with his July 2005 request to reopen, the 
veteran asserted that his diabetes was caused by exposure to 
herbicides used to defoliate the fence line at Shaw Air Force 
Base in service.  In a May 2006 statement, the veteran 
reported that, while in the Air Force, he was exposed to the 
very same chemicals that were used in Agent Orange.  He added 
that he was not in Vietnam, but served in the United States 
and Germany, and that part of his job was the spraying of 
weeds and other vegetation that was growing along the fence 
line, runways, and taxiways.  

Absent affirmative evidence to the contrary, there is a now a 
presumption of exposure to herbicides (to include Agent 
Orange), for all veterans who served in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116(f) (West 202); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2007).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.


A July 2006 response from the National Personnel Records 
Center (NPRC) indicates that there were no records of 
exposure to herbicides.  

During his April 2008 Board hearing, the veteran reiterated  
that herbicides were sprayed all over Shaw Air Force Base, 
and that he was diagnosed as borderline diabetic in service.  

As evidence of current diabetes mellitus was of record at the 
time of the May 2001 Board decision, to the extent that 
records of VA treatment associated with the claims file show 
only continuing diagnoses of diabetes mellitus without any 
since that denial are cumulative and redundant, and 
therefore, do not constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  Likewise, the veteran's assertion that 
he was diagnosed with borderline diabetes in service also was 
considered in the May 2001 Board decision.  

While, during his February 2001 Travel Board hearing, the 
veteran reported defoliant use in service, he and his 
representative's explicit assertion that the veteran's 
current diabetes mellitus is related to herbicide exposure in 
service is a new theory of entitlement, and this assertion, 
along with the documentary evidence added to the record that 
is pertinent to this assertion-the July 2006  response from 
NPRC-constitutes new evidence.  However, this evidence is 
not material in that it provides no basis for allowance of 
the claim. As indicated, the veteran, himself,          has 
indicated that he did not serve in Vietnam during the Vietnam 
era, and neither his service personnel records nor the 
response from NPRC supports a finding that he had actual in-
service herbicide exposure.  Thus, there is  no presumption 
of herbicide exposure in service and the veteran is not 
entitled to presumptive service connection for diabetes 
mellitus on the basis of herbicide exposure in Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  The 
veteran also has not otherwise presented any medical evidence 
indicating a nexus between diabetes mellitus and service.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for diabetes mellitus has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the May 2001 denial of claim for service connection 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

B.  Service Connection

In seeking service connection for erectile dysfunction and 
decreased penis size, the veteran has consistently asserted 
that these disabilities are secondary to his claimed diabetes 
mellitus, or to in-service herbicide exposure.

Under 38 C.F.R. § 3.310(a) (2007), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, in view of the Board's decision declining to reopen 
the claim for service connection for diabetes mellitus, as 
noted above, there is no legal basis for granting service 
connection for erectile dysfunction or for decreased penis 
size as secondary to diabetes mellitus.  Where, as here, 
service connection for the primary disability has been 
denied, the veteran cannot establish entitlement to service 
connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary 
condition.

Moreover, as noted above, the veteran himself has indicated 
that he did not serve in Vietnam during the Vietnam era, and 
neither his service personnel records or the response from 
NPRC supports a finding of in-service herbicide exposure.  
There is, thus, no presumption of herbicide exposure in 
service, or evidence of actual in-service herbicide exposure.  
Thus, service connection for erectile dysfunction and 
decreased penis size, as due to in-service herbicide 
exposure, cannot be established.  

Under these circumstances, the Board must deny the claims for 
erectile dysfunction and for decreased penis size, each 
claimed as secondary to diabetes mellitus or as due to 
herbicide exposure, as without legal merit.  See Sabonis v. 
Brown, 6 Vet.  App. 426, 430 (1994).


ORDER

As new and material evidence to reopen the claim of service 
connection for diabetes mellitus, claimed as due to herbicide 
exposure, has not been received, the appeal is denied.  

Service connection for erectile dysfunction, claimed as 
secondary to diabetes mellitus or as due to herbicide 
exposure, is denied.  

Service connection for decreased penis size, claimed as 
secondary to diabetes mellitus or as due to herbicide 
exposure, is denied.  


REMAND

Regarding the other three claims identified on the title 
page, the Board notes that, in the March 2006 rating 
decision, the RO, inter alia, declined to reopen the 
veteran's claims for service connection for tinea 
cruris/corporis (claimed as skin rash), arthritis, right 
knee, and arthritis, left knee.  In April 2006, the veteran 
filed an NOD with this rating decision.  

By filing an NOD with the March 2006 RO decision, the veteran 
initiated appellate review of all the issues decided therein.  
The next step in the appellate process is for the RO to issue 
to the veteran an SOC.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, 
the September 2006 SOC addressed only the issues of whether 
new and material evidence had been submitted sufficient to 
reopen a claim for service connection for diabetes mellitus, 
and the claims for service connection for erectile 
dysfunction and decreased penis size.  A December 2007 SOC 
addressed the issues of whether new and material evidence had 
been submitted sufficient to reopen claims for service 
connection for PTSD and a low back disorder.  Consequently, 
the matters of the veteran's requests to reopen the claims 
for service connection for tinea cruris/corporis (claimed as 
skin rash), arthritis, right knee, and arthritis, left knee 
must be remanded to the RO for the issuance of an SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the veteran and 
his representative an SOC as regards his 
requests to reopen the claims for service 
connection for tinea cruris/corporis 
(claimed as skin rash), arthritis, right 
knee, and arthritis, left knee, along 
with a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on those issues.  

The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, the veteran's 
requests to reopen the claims for service 
connection for tinea cruris/corporis 
(claimed as skin rash), arthritis, right 
knee, and arthritis, left knee -a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


